Exhibit 10.1

 

EMPLOYMENT AGREEMENT

(Bonnie Fuller)

 

EMPLOYMENT AGREEMENT (the “Agreement”) dated June 26, 2003 by and between
American Media Operations, Inc. (the “Company” or “AMI”) and Bonnie Fuller (the
“Executive”).

 

WHEREAS, the Company desires to employ Executive and to enter into an Agreement
embodying the terms of such employment;

 

WHEREAS, Executive desires to accept such employment and enter into such an
Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

1. Term of Employment; Executive Representation.

 

a. Employment Term . The Company shall employ Executive for a period of three
years commencing on July 7, 2003 (the “Effective Time”) and ending on June 30,
2006 (the “Employment Term”) on the terms and subject to the conditions set
forth in this Agreement.

 

b. Executive Representation. Executive represents and warrants that, to the best
of her knowledge, Executive is not a party to, or bound by, any agreement or
restrictive covenant that would prohibit Executive from entering into this
Agreement and performing Executive’s duties hereunder. In the event of any third
party allegations to the contrary, no indemnity of any kind is hereby given or
implied. However, Executive agrees to fully cooperate with Company in its
defense of any such third party claims. Executive represents and warrants that
she has disclosed to the Company all material communications (whether oral or
written) related to the negotiation, execution and termination of any employment
agreement with her prior employers and has provided true and complete copies of
all written documents related thereto.

 

c. Prior Agreements. This Agreement supercedes all prior Agreements and
understandings (including verbal Agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates (collectively, the “Prior
Agreements”).

 

2. Position.

 

a. During Executive’s employment by the Company, Executive shall serve as
Executive Vice President/Chief Editorial Director. Executive will also serve as
a member of the Company’s Management Committee. In such position, Executive
shall report directly and solely to the Company’s President and Chief Executive
Officer and shall have such duties and authority as shall be determined from
time to time by the President/Chief Executive Officer of the Company consistent
with Executive’s title.



--------------------------------------------------------------------------------

b. During Executive’s employment with the Company, Executive will devote
Executive’s full business time and best efforts to the performance of
Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would materially
conflict with the rendition of such services either directly or indirectly,
without the prior consent of the Company’s Chief Executive Officer, which will
not be unreasonably withheld.

 

3. Base Salary. During Executive’s employment with the Company, the Company
shall pay Executive a base salary (the “Base Salary”) at the annual rate of
$1,500,000.00 (One Million Five Hundred Thousand Dollars and Zero Cents),
payable in regular installments in accordance with the Company’s usual payment
practices (but no less regularly than bi-weekly).

 

4. Circulation Incentive Bonus. Per the attached plan (Exhibit “B”), Executive
will be eligible to earn, on a weekly basis, an incentive based on the unit
sales of the Company’s publications identified in Exhibit “B”. The weekly Target
Bonus (“Target Bonus”) is $17,307.69 per week (52 weeks x $17,307.69 =
$900,000.00). The calculation is based on achieving a predetermined base unit
sales level. The base unit sales level during the first plan year will be
approximately the average sales of the Company’s publications during the 13
weeks (for publications published monthly, the average unit sales will be based
on the last twelve issues) preceding the first plan year. The base unit sales
for each future year will be the lower of (i) approximately the average sales of
the Company’s publications during the 13 weeks (for publications published
monthly, the average unit sales will be based on the last twelve issues)
preceding the applicable plan year, or (ii) 105% of the base unit sales level
upon which the Target Bonus was calculated during the prior plan year; provided,
however, in no event will the base unit sales level for any future year be below
the base unit sales level for the immediately preceding plan year. Executive may
exceed the Target Bonus amount by increasing sales beyond the targeted unit
sales amount. Payments under this plan will be made weekly, based upon scan
estimates received each Wednesday. Adjustments to these estimates, either
positive or negative, and the related payment will be made for the period of
time that the Company accepts returns under the terms of its national
distributor contract. There is no limit on the amount payable to Executive under
the Circulation Incentive Plan. Executive is guaranteed a minimum of at least
$500,000.00 (Five Hundred Thousand Dollars and Zero Cents) in Circulation
Incentive Bonus during Executive’s first year of employment with the Company,
which will be paid to Executive at the rate of $17,307.69 per week until the
$500,000.00 guarantee is met. Notwithstanding that the Target Bonus will be
calculated and paid weekly as described above, reconciliation of payments due
will be made as of the end of each plan year based upon actual circulation
levels achieved on a cumulative basis for such plan year as compared to the base
unit sales level for that plan year. If the actual sales level achieved for the
year is between 95% and 100% of the base unit sales level, Executive will be
paid that percentage of her Target Bonus for such plan year less payments
previously made during such plan year. If the actual sales level achieved for
the year is below 95% of the base unit sales level for the year, no payment will
be made. In the event that additional publications are acquired or existing
publications cease to be published, Executive and the Company agree to
negotiate, in good faith, adjustments to the Circulation Incentive Plan.



--------------------------------------------------------------------------------

5A. Employee Benefits. During Executive’s employment with the Company, Executive
shall be provided, in accordance with the terms of the Company’s employee
benefit plans as in effect from time to time, health insurance (available to her
and her spouse and children in accordance with the requirements of the insurance
plan) and short term and long term disability insurance, retirement benefits and
fringe benefits (collectively “Employee Benefits”) on the same basis as those
benefits are generally made available to other most senior employees of the
Company or its affiliated entities. Executive will be eligible for the
reimbursement of Executive’s health club related expenses with an annual maximum
of $18,000.00 (Eighteen Thousand Dollars and Zero Cents). Executive shall be
entitled to use The Big Apple Car Service for business related travel and travel
to and from the office, and entitled to first class travel and accommodations
for business travel, ground transportation relating to business travel and a per
diem. Executive will be provided with a private office (size and furnishings
commensurate with her level) in the Company’s New York City main editorial
office. When Executive is requested to work from the Company’s California and
Florida offices, Executive will be provided with a private office to use while
Executive is working from the California or Florida office. Executive may only
be required to work outside of the New York metropolitan area intermittently,
and for no more than two weeks at any one time. Executive will be provided with
a dedicated assistant in the New York City office, and will be provided an
assistant from the Chairman’s Office while working from the California or
Florida offices. Executive will be provided with the equipment/service necessary
to set up a home office, including, but not limited to: notebook computer,
desk-top computer, desk, copier/fax/printer, and home DSL connection (or
equivalent). Additionally, Executive will be provided with a company cell phone
to use for business purposes.

 

5B. Equity Arrangements

 

Executive will be granted, on your first day of employment, equity units with an
estimated value of $1,500,000.00 upon a liquidation event, as defined in the
subscription agreement. This estimated value is based on numerous factors,
including, but not limited to, the Company achieving its targets as contained in
the business plan. This grant will be subject to the terms and conditions of a
subscription agreement, including, but not limited to, a vesting schedule.
Additional grants, based upon performance, will be made at the option of the
Company’s Chief Executive Officer, on a yearly basis. Further, additional grants
will be made to Executive, if necessary, to insure that the future issuance of
grants to other persons will not be dilutive to Executive.

 

6. Termination. Notwithstanding any other provision of this Agreement, the
provisions of this Section 6 shall exclusively govern Executive’s rights upon
termination of employment with the Company and its affiliates. It is understood
that Executive shall have no affirmative duty to mitigate damages (and the
Company shall not be entitled to mitigation) in the event of her termination of
employment with the Company. Executive’s employment hereunder may be terminated
by either party at any time and for any reason; provided that either party will
be required to give the other party at least 30 days advance written notice of
any termination of Executive’s employment and Executive will give the Company at
least 30 days advance written notice of any resignation of Executive’s
employment. If Executive’s employment is terminated by the Company, Executive
shall be entitled to receive:

 

(A) the Base Salary through the date of termination;



--------------------------------------------------------------------------------

(B) any bonus earned but unpaid as of the date of termination for any previously
completed fiscal year, and a prorated portion of the current fiscal year bonus,
if any, up to the date of termination of employment;

 

(C) in accordance with Company policy, reimbursement for any unreimbursed
business expenses properly incurred by Executive prior to the date of
Executive’s termination; and

 

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company. If Executive is terminated for any
reason other than Cause, Executive will be entitled to receive health insurance
benefits through the balance of the Term (the amounts described in clauses (A)
through (D) hereof being referred to as the “Accrued Rights”).

 

E) Severance pay in the amount of the remaining base salary due under the terms
and conditions of this Agreement, if termination is for any reason other than
Cause or Expiration of the Employment Term or resignation by Executive.
Severance pay, will be payable in equal monthly installments. For purposes of
this Employment Agreement, “Cause” shall mean (i) Executive’s conviction of, or
plea of guilty or nolo contendere to, any felony which materially adversely
affects the Company, (ii) Executive’s willful or gross misconduct in the
performance of duties owed to the Company that is intended to materially
adversely affect the Company or that Executive knew or should have known would
have such effect or (iii) Executive’s willful refusal or willful failure to
substantially perform Executive’s essential duties to the Company (other than
due to Executive’s illness); provided that prior to any termination pursuant to
this clause (iii), (A) the Company must provide Executive with written notice
specifically identifying the reasons the Company believes this clause (iii) is
applicable and (B) Executive must have continued to willfully refuse or
willfully fail to perform such essential duties for a 30 day period following
receipt of such notice.

 

F) Expiration of the Employment Term. Upon expiration of the Employment Term,
unless Executive’s employment is earlier terminated pursuant to the above,
Executive’s termination of employment hereunder (whether or not Executive
continues as an employee of the Company thereafter) shall be deemed to occur on
the close of business on the last day of the Employment Term and Executive shall
be entitled to receive the Accrued Rights. In the event that the Company does
not intend to extend the terms and conditions of this Employment Agreement upon
expiration of the Term, the Company will provide the Executive with 6 months
advance written notice of its intent to not extend this Employment Agreement,
and the Term will automatically be extended until six-months from the date the
Company gives such notice.

 

G) Continued Employment Beyond the Expiration of the Employment Term. Unless the
parties otherwise agree in writing, or unless the Term is extended pursuant to
Paragraph 6(F), above, continuation of Executive’s employment with the Company
beyond the expiration of the Employment Term shall be deemed an employment at
will and shall not be deemed to extend any of the provisions of this Agreement
and Executive’s employment may thereafter be terminated at will, for any reason
or for no reason and at any time, by either Executive or the Company; provided
that the provisions of Section 7 and Exhibit A (Confidentiality/Non Compete
Addendum) of this Agreement shall survive any termination of this Agreement or
Executive’s termination of employment and provided that Executive will receive
compensation as provided herein unless otherwise agreed by the parties
(including all contingent compensation, title and benefits).



--------------------------------------------------------------------------------

Following such termination of Executive’s employment, except as set forth in
this Section 6, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

 

7. Confidentiality. Concurrent with the execution of this Agreement by
Executive, Executive shall execute and deliver to Company, Exhibit “A,” entitled
Confidentiality/Non Compete Addendum, which is attached hereto and made a part
hereof.

 

8. Miscellaneous.

 

a. Governing Law and Exclusive Venue. This Agreement shall be governed by and
construed in accordance with the laws of the New York, without regard to its
choice of laws principles. The parties agree that any suit, under, in connection
with, or in any way related to this Agreement shall only be brought in the state
courts located in New York City or in the United States District Court located
in the borough of Manhattan in New York City.

 

b. Entire Agreement/Amendments. This Agreement and Exhibit “A” hereto contain
the entire understanding of the parties with respect to the employment of
Executive by the Company. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

 

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

 

e. Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a company which is a successor in
interest to substantially all of the business operations of the Company. Such
assignment shall become effective when the Company notifies Executive of such
assignment or at such later date as may be specified in such notice. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such successor company; provided that the Company is
responsible for all terms contained herein, and provided that no assignment can
result in a change in job title, a different job description or Executive’s
required relocation outside of the New York metropolitan area.

 

f. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

 

g. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt



--------------------------------------------------------------------------------

requested, postage prepaid, addressed to the respective addresses set forth
below Agreement, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt.

 

If to the Company:

 

To the attention of the Company’s Senior Vice President, Human Resources and
Administration at the principal corporate headquarters of the Company.

 

If to Executive:

 

To the most recent address of Executive set forth in the personnel records of
the Company.

 

h. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

i. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

j. Survival. Notwithstanding any termination/expiration of the Agreement, all
rights and obligations hereunder which by their nature should survive
termination/expiration, shall survive.

 

k. Various. The parties will mutually agree upon the language of any press
release issued regarding the consummation of this Employment Agreement and agree
that Rubenstein & Associates will be retained to publicize the consummation of
this Employment Agreement. The Company will pay dues on behalf of Executive at
any professional organization relating to Executive’s job responsibilities up to
$1,000.00. Upon termination, Executive shall be entitled to retain her Rolodex,
all personal files and can retain her assistant(s). The Company acknowledges
that Executive is entitled to five weeks of vacation time per year (including
two weeks during the Christmas/New Year holiday period). The Company further
acknowledges that Executive currently has existing vacations scheduled from June
27 through July 6, 2003 and from July 31 to August 1, 2003 and the week of
August 25, 2003. The Company will reimburse Employee for her out-of-pocket COBRA
payments made prior to her becoming eligible for health insurance coverage
provided by the Company. For purposes of clarity, Executive will become eligible
for health insurance coverage on the first calendar day of the first month after
she completes three months as a full time employee. For further purposes of
clarity, any pre existing conditions limitation under the Company’s health
insurance plan is eliminated if Executive has had prior continuous coverage from
another health plan for Executive and covered dependents for at least the prior
12 months, with no gap in coverage. The Company further confirms that New York
Presbyterian Hospital is currently listed as a participating provider in the
network that is used under the Company’s current health insurance program.

 

9. Advice of Counsel. In entering into this Agreement, Executive represents that
she has had an opportunity to seek, and has sought the legal advice of her
attorney, an attorney of her own choice and that the terms of this Agreement
have been completely read and explained by her attorney, and that those terms
are fully understood and voluntarily accepted by Executive.



--------------------------------------------------------------------------------

The Company will reimburse Executive for her attorney fees incurred in respect
to the negotiation of this Employment Agreement, up to a maximum amount of
$50,000.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

AMERICAN MEDIA OPERATIONS, INC.

By:

 

/s/ David Pecker

--------------------------------------------------------------------------------

   

        David Pecker

   

        Chief Executive Officer

By:

 

/s/ Bonnie Fuller

--------------------------------------------------------------------------------

   

            Bonnie Fuller

   

            Executive



--------------------------------------------------------------------------------

EXHIBIT “A”

 

Confidentiality / Non-Compete Addendum

 

1. For purposes of this Addendum, the term “Confidential Information” is defined
to mean any non-public information (including any and all information that
becomes public by your actions or actions of persons obtaining access to
information directly or indirectly from or through Executive) related to the
Company (as such term is defined in the Employment Agreement) and its related
and/or affiliated corporations (hereinafter the “Company” or “AMI”), its
business, finance or proprietary information, including but not limited to
information regarding its officers and employees, its data, statistics, business
plans, records, trade secrets, business secrets, operational methods, customer
lists, concepts, ideas, policies and/ or any other information regarding the
Company’s property or data, whether tangible or intangible, and whether or how
stored, compiled or memorized physically, electronically, photographically, or
by any other means, and specifically including, without limitation, AMI
proprietary system designs and programs and information of any kind, AMI system
specifications and AMI operational methodologies.

 

2. Executive (as such term is defined in the Employment Agreement) acknowledges
that Confidential Information is proprietary to, and a valuable asset of, the
Company and that any disclosure or unauthorized use thereof in violation of this
Addendum will cause irreparable harm and loss.

 

3. Executive shall retain any Confidential Information in strictest confidence
and shall not at any time, whether during or after Executive’s term of
employment with Company, use, exploit or disclose or permit the use,
exploitation or disclosure of any Confidential Information obtained from the
Company and/or AMI’s Employees unless otherwise required by law. Executive
covenants and agrees that she shall not, either directly or indirectly, publish
or disclose any Confidential Information subject to this Addendum or use such
Confidential Information for the benefit of herself, another party or any third
parties, without the prior written consent of the President of the Company.
Executive further agrees that she will not retain or use for Executive’s account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company or its affiliates.

 

4. Upon termination of employment or demand by the Company, Executive shall
immediately deliver to AMI without retaining copies thereof, any and all
Confidential Information and derivations thereof in her possession or control,
including but not limited to, all notes, analyses, compilations, studies,
interpretations, and other documents, including but not limited to,
photographic, video or electronic documents and recordings.

 

5. Executive shall not, without the prior written consent of the President of
the Company, make any public statement, announcement or release to any person or
entity, including, but not limited to, trade publications, the press, any
competitor of the Company, customer, or any other third party, disclosing or
relating to any Confidential Information, except as may be necessary to comply
with the requirements of any applicable law, governmental order or regulation in
connection therewith (“Governmental Disclosure”). Prior to any Governmental
Disclosure, Executive shall comply with Section 6 hereto. Executive agrees that
she will not discuss with the media any aspect of her employment with the
Company and will not write, speak, or give interviews, either directly or
indirectly, on or off the record about her work at the Company, including
without limitation, facts and information she has learned during her employment
about the Company and her assignments, for purposes of publication in any way,
directly or indirectly, without prior written approval by the President of the
Company, which approval will not be unreasonably withheld.

 

6. In the event that Executive is requested or required to disclose any
Confidential Information subject to this Addendum in a legal or regulatory
proceeding, Executive shall provide AMI with prompt written notice of any such
request or requirements in order to provide AMI an opportunity to seek a
protective order or other appropriate remedy. Executive agrees to cooperate with
AMI and its counsel, at AMI’s sole cost and expense, in any effort to prevent
such disclosure of the Confidential Information.

 

7. Except as provided otherwise, while employed and for a period of one (1) year
following Executive’s termination of employment for any reason, Executive shall
not, in any manner, attempt to solicit or solicit any employee of AMI, its
affiliates, subsidiaries, parent or related companies or successors or assigns
with any offer of employment or consultancy, or hire, retain, engage or
otherwise employ or utilize the services of any such employee of AMI.



--------------------------------------------------------------------------------

8. Executive agrees that during the term of her employment with AMI and for the
period of three (3) months following Executive’s voluntary termination of
employment, she will not engage in any relationship, directly or indirectly,
including but not limited to, advising, being compensated in any way by, being
employed by, permitting her name to be associated with or used by, or
consulting, with any Prohibited Business (as hereinafter defined) within the
United States of America or Canada. For purposes of this agreement “Prohibited
Business” means any business which is in any way involved in the publishing,
production, pre-press, marketing, racking, or servicing of products similar to
AMI, which includes, but is not limited to companies which provide pre-press
services, in the United States of America or Canada . Executive acknowledges
that AMI’s products and services are marketed throughout the United States of
America and Canada and that therefore a restriction to the geographic area of
the United States of America and Canada is reasonable with regard to AMI’s
business plans and the market for its products and services. In the event that
the term of Executive’s Employment Agreement expires and Executive becomes an
employee at will under terms and conditions similar to those contained in her
Employment Agreement, and if Executive’s employment is terminated, while
Executive is an employee at will, Executive will additionally be bound by the
terms of this Paragraph for a period of six months, provided that AMI
compensates Employee in the amount of $125,000.00 per month (“Severance”) for
the six-month non-competition period. If Executive does not comply with the
terms contained herein, AMI shall not be obligated to pay Executive Severance.
AMI agrees to pay the greater of the Severance described above, or AMI’s
Severance program in effect at the time of termination of employment during the
six month non-competition period.

 

9. Executive acknowledges that the restrictions and conditions set forth in this
Addendum are essential to AMI’s execution of Executive’s Employment Agreement,
without which, AMI would not have entered into this agreement. Executive
expressly acknowledges that the restrictions set forth in this Addendum are
reasonable and valid.

 

10. Executive agrees that she will make no statements about the Company, its
officers or employees that are intended to, or may reasonably be expected to
disparage or impugn them or to otherwise make any statement that will adversely
affect the reputation of the Company, its officers or employees or otherwise
disrupt, damage, impair or interfere with the Company or its operations or
business prospects.

 

11. Executive acknowledges that a breach of any of the terms, covenants or
conditions contained in this Addendum by Executive and/or those under her
control will result in irreparable damage to AMI and that such damage will be
presumed to have occurred. In the event of such breach or threatened breach, AMI
shall be entitled to seek appropriate injunctive relief in any court of
competent jurisdiction, restraining Executive and/or those under her control
from any such threatened or actual violation of the provisions of this Addendum.
Executive acknowledges that she may also be liable for any actual damages
experienced by AMI in the event of a breach, according to proof. Specifically
and unless stated otherwise, all remedies provided for in this Addendum shall be
cumulative and in addition to and not in lieu of any other remedies available to
AMI at law, in equity, or otherwise.

 

12. Nothing contained in this Addendum shall be construed as granting or
conferring any rights by license or otherwise in any Confidential Information
disclosed.

 

13. No delay or omission by AMI to exercise any right or power occurring upon
any noncompliance or default by Executive with respect to any of the terms of
this Addendum shall impair any such right or power or be construed to be a
waiver thereof. A waiver by AMI of any covenants, conditions, or agreements to
be performed by Executive shall not be construed to be a waiver of any
succeeding breach thereof or of any covenant, condition, or agreement herein
contained.

 

14. The provisions of this Addendum shall survive termination/expiration of the
Agreement.

 

AMERICAN MEDIA OPERATIONS, INC.

        By:  

/s/ David Pecker

--------------------------------------------------------------------------------

      By:  

/s/ Bonnie Fuller

--------------------------------------------------------------------------------

   

        David Pecker

        Chief Executive Officer

         

        Bonnie Fuller

        Executive

Date: June 26, 2003

         

        Date: June 26, 2003